Citation Nr: 0619561	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  02-06 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. 
§ 1151 for a left below-the-knee amputation due to VA medical 
treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1975 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2001 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is the veteran's file. 

In September 2004, the Board remanded the case for additional 
development.  


FINDING OF FACT

The veteran's left below-the-knee amputation was the result 
of fault on the part of VA in providing post-surgical medical 
treatment that did not meet the degree of care expected of a 
reasonable health care provider following a left tibia and 
fibula osteotomy with left ankle arthrodesis. 

CONCLUSION OF LAW

The criteria for VA disability compensation under 38 U.S.C.A. 
§ 1151 for a left below-the-knee amputation have been met.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.361 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he sustained additional disability as 
a result of VA post-surgical care following left tibia and 
fibula osteotomy with left ankle arthrodesis in November 
2000.  He argues that the additional disability, left 
below-the-knee amputation, was the result of VA's failure to 
exercise reasonably care for treatment of a pressure wound 
that developed on the dorsum of his foot, following surgery 
by VA. 

Compensation shall be awarded for additional disability in 
the same manner as if the disability were service-connected, 
if the additional disability was caused by medical treatment 
by VA and the proximate cause of the additional disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
furnishing the medical or surgical treatment.  

It must be shown that the medical treatment caused the 
veteran's additional disability and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  To establish the proximate 
cause of an additional disability, it must be shown that 
there was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the medical treatment.  Whether the proximate 
cause of a veteran's additional disability was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.

The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361.

VA records show that the veteran underwent left tibia and 
fibula osteotomy with left ankle arthrodesis in November 
2000.  Prior to surgery, the veteran signed a consent form, 
explaining the risks of such a procedure, including the 
possibility of a below-the-knee amputation. 

After the surgery, VA records show that the veteran had 
excellent profusion in the left foot and 2+ pedal pulses.  
Two weeks after the surgery, ecchymosis was documented over 
the dorsum of the foot, and the foot was placed in a cast.  
Three weeks after the surgery, the sutures were removed, and 
ecchymosis was still present over the dorsum of the foot.  
The foot was again placed in a cast and the veteran was 
instructed to return in five weeks.  When the veteran was 
next seen for his assigned follow-up, a scab was removed from 
the dorsum of the foot.  Afterwards, there was a severe ulcer 
on the dorsum of the foot, which did not heal.  In April 
2001, after a failed graft over the exposed bone and tendon, 
the veteran had a transtibial amputation, a complication of 
the cast. 

The threshold question is whether VA medical care rendered 
after the November 2000 surgery resulted in additional 
disability.  It is quite clear from the record that the 
below-the-knee amputation constitutes additional disability.  
The remaining question is whether the below-the-knee 
amputation was the result of fault on the part of VA.

In August 2005, the Board referred the question to an 
independent medical expert. The Board asked the medical 
expert for an opinion as to whether the left below-the-knee 
amputation was caused by carelessness, negligence, or similar 
instance of fault on the part of the VA in medically treating 
the veteran, following the surgery in November 2000.  The 
Board explained that in order to establish carelessness, 
negligence, or similar instance of fault on VA, it must be 
shown that VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider. 

In April 2006, an assistant professor of orthopedic surgery 
at Duke University Medical Center responded.  The physician 
listed his qualifications as a fellowship-trained foot and 
ankle surgeon, and a faculty member of an academic 


orthopaedic program associated with a VA hospital.  He stated 
that he had extensive personal experience performing foot and 
ankle surgery, including tibial osteotomies and ankle 
arthrodeses, and in reviewing medical cases as an expert 
witness. 

After summarizing the veteran's medical history, the 
physician concluded that VA's medical treatment of ecchymosis 
over the dorsum of the left foot, resulting in the ulcer or 
pressure ulcer, leading to the amputation, fell below the 
standard of care.  In his opinion, the fact that the 
veteran's foot was placed in a cast with documented 
ecchymosis and not rechecked for five weeks approached 
negligence on the part of the VA, as the maximum time for a 
cast is typically four weeks.  Also, in his opinion, VA did 
not provide the proper standard of wound care at the proper 
time, as the degree of care expected of a reasonable health 
care provider would have been to admit the veteran to 
hospital with supervised wound care.  In this case, the 
veteran was sent home and given instructions on self care 
with intermittent appointments for follow-up, and he was not 
hospitalized until April 2001, nearly three months after the 
wound was first detected.  The physician noted that plastic 
surgery consultation was sought, but in his opinion the 
consultation and the initiation of appropriate wound care 
management were accomplished too late given the progressive 
nature of the ulcer.  

On the question of consent, the physician noted that the 
veteran was advised of the risk of the initial surgery in 
November 2000 to include the possibility of amputation should 
the surgical procedure fail; however, the foot ulcer, 
resulting in the amputation, was not related to the initial 
surgery. 

The physician concluded that the most compelling evidence 
that the additional disability of the left below-the-knee 
amputation was the result of VA post-surgical medical 
treatment, which failed to reach the level of care expected 
of a reasonable health care provide because VA did not act 
aggressively and timely enough, was the documentation of 
ecchymosis away from the incision site prior to casting with 
worsening of the condition after casting, and numerous 
notations of an ulcer or pressure ulcer indicating knowledge 
of a pressure phenomenon in the foot, which was a 
complication of the cast. 

After review of the record, the Board concludes that the 
medical evidence supports findings that the veteran sustained 
additional disability, left below-the-knee amputation, due to 
VA medical treatment of a left foot ulcer, a complication of 
the cast on the foot, following surgery in November 2000; 
that the VA medical treatment was the proximate cause of the 
additional disability; and that the VA medical treatment did 
not rise to the degree of care expected of a reasonable 
health care provider because VA did not act aggressively and 
timely enough in light of actual knowledge of a progressive 
foot ulcer, which was a complication of a cast, constituting 
fault on part of VA, which establishes entitlement to VA 
disability compensation under 38 U.S.C.A. § 1151.  


ORDER

Service connection for left below-the-knee amputation under 
38 U.S.C.A. § 1151 is granted.



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


